Title: To Alexander Hamilton from Samuel Mackay, 11 February 1800
From: Mackay, Samuel
To: Hamilton, Alexander


          
            Sir,
            Albany february 11th 1800.
          
          I shall, without Incroaching upon your precious moments, at once Improve the liberty, which you have given me to adress you in writing, for the purpose of obtaining leave of absence from the regt. for six months, from the time I shall have marched my recruits.
          The reasons on which I ground the hope of this indulgence I shall also submit without further apology—you may perhaps recollect that my name was Inserted in the first list of applicants to Join the army. you may Equally recollect that my commission under the British government, deprived me from the advantages of an Early nomination. I was at New York when six Months after the president thought fit to wave the obstacle in my behalf, and I did not return home (Williamstown Massachusetts) but three weeks after I had been honoured with a nomination. immediatly after my return I recieved within a few days my appointment and a letter from the colonel, ordering me in case I proposed to accept to repair to Northampton Mr. MacHenry’s letter and the colonel’s orders came very unexpectedly, and could not fail creating a great derangement in my calculations as I had given up the flattering prospect. but my natural Inclination for arms, and the illustrious examples before me, would not allow me to consult personal conveniences, I quitted the professor’s chair at Williamstown, and informed you in a letter of the circumstance of half pay, which I equally wished to remove if a stumbling blok in my new premeditated career—in four and twenty hours from the first summons I marched and I have since been busily Employed in the discharge of my professional duties I left a Book Store at Williamstown and many unsettled accounts; arrived at Northampton I found the post destitute of money, I however recruited with my own money untill I Joined and some months after I was reimbursed I stayed with the Regt. till some time in January when I was again ordered on the recruting service, you may from this statement of facts Judge in what situation I left my private concerns and if my presence is necessary at home I should add that independent of the circumstances alledged I have to lament Mrs McKay’s miserable state of health, the necessity of adjusting an administration of some consequence, and the impossibility of delaying long her removal to some more salubrious permanent position.
          If under those circumstances you Judge it expedient to grant my request I shall recieve your commands at Rogers boarding house in State Street, or attend when or where you may be please to direct—
          you will observe by the enclosed that I can not obtain cloathing or money to prosecute the service at present, nor do I know where to apply to be reimbursed for rewards paid for the apprehension of deserters and transportation of cloathing I gave ten dollars the other day to an express to go to Oxford after more cloathing, fearfull as I was to check the service when become popular after diligent exertions, and I am able to say that I have expended since I came home at the rate of $8 pr. week for which I do not expect nor desire any reward, but it is mortifying to be checked at every step, and this mode of service I must confess is new to me—I have not even been able to procure a line from the contractor and I have for six weeks past advanced for, 10, 12, and 15 men at the rate of 9/3 pr week for each rather then have them removed 20 miles from me where they can neither be drilled, governed, or secured, consistent with my responsibility and private business I hope I shall be immediatly allowed the contract price for rations, Barrack and wood, any thing more I shall not ask as the post was established for my convenience.
          Please honour me with an answer with regard to the British half pay—and to inform me if my ten years residence in this country with my oath of allegiance, and commission under the U:S: ennable me to purchase real Estate in this state without further formality.
          I have the honour to be with the most profound respect Sir Your most obedient & most humble Servant
          
            Samuel Mackay capt 
            14th. Regt.
          
          Honble. General Hamilton
        